FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JULIAN CLARO-AGUSTIN,                             No. 08-70708

               Petitioner,                        Agency No. A077-059-377

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Julian Claro-Agustin, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s decision denying his motion to reopen removal proceedings. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Vasquez


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de Alcantar v. Holder, 645 F.3d 1098, 1099 (9th Cir. 2011), and we deny the

petition for review.

      The agency properly concluded that Claro-Agustin was ineligible for

cancellation of removal because he lacked seven years of continuous residence in

the United States after being “admitted in any status.” See 8 U.S.C. § 1229b(a)(2);

Vasquez de Alcantar, 645 F.3d at 1102-03 (an applicant for adjustment of status

who entered without inspection is not admitted in any status until his application is

approved).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-70708